Title: To Thomas Jefferson from Jonathan Barber, 6 May 1824
From: Barber, Jonathan
To: Jefferson, Thomas


Sir.
Washington City
May 6. 1824
Will you permit me, though I have not the honor of a personal acquaintance with you, to offer myself to your notice, as desirous of filling the situation of a teacher in the University which is shortly to be established in Virginia: and which, as I learn, has long been an object of your special attention and cares?It has been suggested to me, by the Hon. Mr Tucker, of your state, who has attended a series of lectures which I delivered on the science of Phisiology, two years ago, in this city; and and the series, during the present winter, on the Rythmus and Delevery of the english language, that you might, perhaps, deem me eligible to undertake a professorship in the college: either in a department of my profession (that of a physician) or in that of Rhetoric, as embracing both the Composition and Delivery of our languagesI am, at present, occupied in preparing for the press an elemtary essay containing some views on the letter head of the subject, that of delivery, which I believe to be original; and which, as deduced from an analysis of our spoken, as distinct from our graphic language, I am compelled to think of some practical importance. As soon as my little work shall be finished, I propose with your permission, to make a personal application to you as regards the object of my wishes: when I shall have the honor to present to you Mr Tucker’s, and other recommendatory introductions. My object in thus anticipating them, is to solicit your attention to the subject, without loss of time; lest arrangements should be finally made, which might, in any case, preclude a successful application.I should, perhaps, add that I am a native of England, and have been in this Country only three years. If you should deem me eligible, on other grounds, to fill a place in the college, I presume, however, my not being, as yet, a citizen of the United States, would not constitute an objection.I am, Sir, with the highest respect Your most obt ServtJonathan Barber